DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment and response filed on 3/17/2021 have been received and entered into the case. Claim 10 has been canceled, claim 11 has been added. Claims 1-9 and 11 are pending and have been considered on the merits. All arguments have been fully considered.

Withdrawn Rejections
Rejections under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, are withdrawn in view of applicant’s submitted copies of the deposits.
Rejections under pre-AIA  35 U.S.C. 102 are withdrawn in view of applicant’s amendments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Fukushima (US 2011/0268702 A1; 11/3/2011.) in view of Bisig et al (Lait. 2007;87:1-19.) and Kim et al (Lipids. 2016;51:159-178.).
The instant claims recite a method of reducing body fat, comprising administering a composition comprising an effective amount of Lactobacillus paracasei DSMZ33286 or a metabolite thereof to a subject in need thereof.
Fukushima teaches a method of using probiotics to treat or prevent overweightness, obesity and/or associated metabolic disorders (para 0001), comprising administering a composition comprising Lactobacillus paracasei to a subject to reduce body weight and abdominal fat weight (inhibits the accumulation of fat in a fat cell or promotes the breakdown of fat in a fat cell, and reduces the percentage of whole body fat, the percentage of trunk body fat, the waist circumference, or the hip circumference of the subject) (para 0011), wherein the composition is a food product including powders for re-constitution with milk or water and drinks for humans (para 0046). A daily dose of the composition comprises between 102 and 1012 cfu of Lactobacillus paracasei (para 0060). Before the effective filing date of the claimed invention, it was well-known in the art that Lactobacillus paracasei strains are able to convert a fatty acid to a conjugated linoleic acid (Table II), as evidenced by Bisig. Furthermore, before the effective filing date of the claimed invention, it was well-known in the art that conjugated linoleic acid reduces body fat and increases lean body mass / specific skeletal muscle mass (Abstract, p.160 col right – para 1), as evidenced by Kim.

Regarding claims 1-7 and 11, although Fukushima does not specifically identify the claimed deposit number. However, Fukushima does teach a Lactobacillus paracasei strain, which belong to the same genus / species as the claimed strain, for the claimed purpose – 

Regarding claims 2 and 4, Fukushima does teach the method wherein a daily dose of the composition comprises between 102 and 1012 cfu of Lactobacillus paracasei, more preferably from 107 and 1010 cfu (which do overlap with the claimed amount) (para 0060). Thus, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to administer an effective amount of Lactobacillus paracasei to reduce body weight and abdominal fat weight with a reasonable expectation of success, as evidenced by Fukushima.

Response to Arguments
Applicant argues that Fukushima does not disclose or teach Lactobacillus paracasei DSMZ33286, that different strains of bacteria have different properties, and that Fukushima does not disclose or teach to increase whole body muscle or trunk muscle mass by administering Lactobacillus paracasei. However, these arguments are moot since those rejections are withdrawn in view of applicant’s amendments.

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN Y FAN whose telephone number is (571)270-3541.  The examiner can normally be reached on M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Lynn Y Fan/
Primary Examiner, Art Unit 1651